IN THE SUPREME COURT OF THE STATE OF DELAWARE

WAYMOND E. WRIGHT,                         §
                                           §   No. 553, 2015
       Defendant Below-                    §
       Appellant,                          §
                                           §
       v.                                  §   Court Below—Superior Court
                                           §   of the State of Delaware
STATE OF DELAWARE,                         §
                                           §   Cr. ID 1412000775
       Plaintiff Below-                    §
       Appellee.                           §

                            Submitted: April 11, 2016
                             Decided: May 23, 2016

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

                                    ORDER

       This 23rd day of May 2016, upon consideration of the appellant’s

Supreme Court Rule 26(c) brief, his attorney’s motion to withdraw, and the

State’s response thereto, it appears to the Court that:

       (1)    On July 2, 2015, a Superior Court jury found the defendant-

appellant, Waymond Wright, guilty of one count of Criminal Solicitation in

the Second Degree. On September 11, 2015, the Superior Court sentenced

Wright as a habitual offender under 11 Del. C. § 4214(a) to four years at

Level V incarceration.1 This is Wright’s direct appeal.


1
  The Superior Court’s September 11, 2015 sentencing order also sentenced Wright on
charges of Robbery in the Second Degree and Conspiracy in the Second Degree in Cr. ID
       (2)    Wright’s counsel on appeal has filed a brief and a motion to

withdraw under Rule 26(c). Wright’s counsel asserts that, based upon a

complete and careful examination of the record, there are no arguably

appealable issues.       By letter, Wright’s attorney informed him of the

provisions of Rule 26(c) and provided Wright with a copy of the motion to

withdraw and the accompanying brief. Wright also was informed of his

right to supplement his attorney’s presentation. Wright did not file any

points for this Court’s consideration.          The State has responded to the

position taken by Wright’s counsel and has moved to affirm the Superior

Court’s judgment.

       (3)    This Court’s review of a motion to withdraw and an

accompanying brief under Rule 26(c) is twofold: (i) we must be satisfied

that defense counsel has made a conscientious examination of the record and

the law for arguable claims; and (ii) we must conduct our own review of the

record and determine whether the appeal is so totally devoid of at least




1208019720. Wright had been convicted of those charges following a jury trial in July
2013. Wright’s conviction of Criminal Solicitation related to conduct that he engaged in
following his robbery trial. Although Wright filed a notice of appeal from all three
convictions and sentences, his counsel filed a motion to withdraw and no-merit brief
under Rule 26(c) only as to Wright’s conviction for criminal solicitation in Cr. ID
1412000775. His appeal from his other convictions in Cr. ID 1208019720 has been
briefed separately on the merits in this same case number.


                                           2
arguably appealable issues that it can be decided without an adversary

presentation.2

      (4)    The Court has reviewed the record carefully and has concluded

that Wright’s appeal is wholly without merit and devoid of any arguably

appealable issue. We also are satisfied that Wright’s counsel has made a

conscientious effort to examine the record and the law and has properly

determined that Wright could not raise a meritorious claim in this appeal.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court in Cr. ID 1412000775 is AFFIRMED.                   The motion to

withdraw is moot.

                                         BY THE COURT:


                                         /s/ Karen L. Valihura
                                                Justice




2
 Penson v. Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin, 486
U.S. 429, 442 (1988); Anders v. California, 386 U.S. 738, 744 (1967).


                                         3